Citation Nr: 1713900	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  08-16 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an effective date earlier than December 22, 2005 for an award of service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for ischemic heart disease.

3.  Entitlement to service connection for Type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1962 to June 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin in December 2011 and January 2013.  

The procedural background of this case is complex.  The Veteran filed a claim for entitlement to service connection for PTSD on December 22, 2005.  In January 2007, the RO denied her claim.  In November 2009, the Board also denied her claim.  The Veteran appealed the Board's November 2009 decision to the U. S. Court of Appeals for Veterans Claims (Court), and in a June 2010 Order, the Court vacated the November 2009 Board decision and remanded the case for development consistent with a June 2010 Joint Motion for Remand (Joint Motion).  The Board then remanded this case in October 2010 and May 2011.  

In a December 2011 rating decision, the RO granted service connection for PTSD and assigned an effective date of December 22, 2005, the date she filed her claim for service connection for PTSD.  The Veteran challenged the effective date and perfected her appeal of that issue to the Board.  

In February 2015, the Board denied an effective date earlier than December 22, 2005 for the grant of service connection for PTSD, and remanded the issues of entitlement for service connection for ischemic heart disease and type II diabetes mellitus to the Agency of Original Jurisdiction (AOJ) for additional development.  

The Veteran appealed the February 2015 Board decision to the Court, and in an August 2015 Order, the Court granted the parties' Joint Motion, vacated the Board's February 2015 denial of the effective date claim, and remanded the matter to the Board for development consistent with the Joint Motion.

In February 2016, the Board again denied the Veteran's claim for entitlement to an effective date earlier than December 22, 2005 for the grant of service connection for PTSD.  The Veteran again appealed the Board's decision to the Court, and in a September 2016 Order, the Court granted the parties' Joint Motion, vacated the Board's February 2016 denial of the effective date claim, and remanded the matter to the Board for development consistent with the Joint Motion.

During the pendency of the Veteran's appeal for entitlement to an earlier effective date, the Veteran's claims for service connection for ischemic heart disease and diabetes mellitus have returned to the Board.  

The issues of entitlement to service connection for ischemic heart disease and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's initial claim for service connection for "psychiatric problems" was received on November 28, 1988.

2.  In a September 1989 rating decision, VA denied entitlement to service connection for an acquired psychiatric disorder, including: bipolar disorder and sexual deviation consisting of latent homosexuality.  The Veteran did not appeal this rating decision.  

3. On December 22, 2005, VA received the Veteran's claim of entitlement to service connection for posttraumatic stress disorder.  In February 2006, the Veteran claimed entitlement to service connection for posttraumatic stress disorder due to "sexual assault and/or abuse." 

4. In March 2006, the Veteran's service personnel records were received by the RO.  They had not previously been associated with the Veteran's claims file or considered in any final decision by the RO.

5. The Veteran's service personnel records were new evidence that related to an unestablished fact necessary to substantiate the claim, particularly providing credible supporting evidence that the claimed in-service stressor occurred.   

6. The record from the inception of the Veteran's claim for service connection contains evidence that the Veteran had PTSD since the date of receipt of the initial claim for "psychiatric problems" on November 28, 1988.


CONCLUSION OF LAW

The criteria for an effective date of November 28, 1988, but not earlier, for the award of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2002 & 2014); 38 C.F.R. §§ 3.156 (c), 3.400 (2005, 2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify an Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The request for an earlier effective date is a downstream issue from the grant of the benefit sought.  38 U.S.C.A. § 5103(a) does not require VA to provide notice of this information for newly raised or "downstream" issues, such as claims for increased compensation or earlier effective date following initial grants of service connection for a disability in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Once a Notice of Disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has not alleged that notice in this case was inadequate.  

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, service personnel records, Social Security Administration records, lay statements, and indicated private medical records have been obtained.  Notably, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any pertinent evidence that remains outstanding. VA's duty to assist is met.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claims, to include the opportunity to present pertinent evidence.  Thus, the Board finds that the duties to notify and assist have been met, and the Board will proceed to a decision.


Entitlement to an Effective Date Prior to December 22, 2005

The Veteran was granted service connection for PTSD, effective December 22, 2005, in a December 2011 rating decision.  The AOJ stated that the effective date was assigned based upon the date that the Veteran filed her claim for service connection for PTSD.  The Veteran asserts that she is entitled to an earlier effective date for the grant of service connection under the provisions of 38 C.F.R. § 3.156(c).  She asserts that if her service personnel records, which were first received by VA in March 2006, had been of record at the time of the September 1989 denial of her claim of entitlement to service connection for an acquired psychiatric disorder, they would have resulted in a grant of service connection for "psychiatric problems."  

Except as otherwise provided, the effective date for a grant of compensation will be the day following separation from active service or the date entitlement arose, if a claim is received within one year of separation.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2)(ii)(2016).  Otherwise, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Id. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  

Establishing service connection for PTSD requires (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2016); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  If PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets The American Psychiatric Association: Diagnostic And Statistical Manual Of Mental Disorders, (5th ed.) (DSM- V) criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  See Cohen, 10 Vet. App. at 153.

Special considerations are provided to help establish claims of PTSD due to personal assault.  38 Patton v. West, 12 Vet. App. 272 (1999).  PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) (2016).

The VA Adjudication Procedures Manual (M21-1) also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1, Part III, Subpart iv, Chapter 4, Section H.4.c.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (2016).

As noted above, the Veteran asserts that she is entitled to an earlier effective date based upon 38 C.F.R. § 3.156(c).  Upon review of the evidence of record, the Board agrees.  During the pendency of her appeal, 38 C.F.R. § 3.156(c) was amended.  At the time she filed her claim, 38 C.F.R. § 3.156(c) provided:

Where new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have not been located and forwarded to the Department of Veterans Affairs...Where such records support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing date of the original claim.  

In June 2005, the Secretary proposed to amend 38 C.F.R. § 3.156(c) to clarify the rules regarding reconsideration of decisions on the basis of newly discovered service department records.  In the proposed rating changes, VA discussed the pre-amendment version of 38 C.F.R. § 3.156(c) and a related effective date provision, 38 C.F.R. § 3.400(q)(2).  VA stated that when VA receives service department records which were unavailable at the time of the prior decision, VA may reconsider it, and the effective date assigned may be related back to the date of the original claim, or the date entitlement arose, whichever is later.  See 70 Fed. Reg. 35,388 (June 20, 2005).  

VA amended 38 C.F.R. § 3.156(c) by adding section (c)(1), which provides:

Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records which existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  

VA specifically limited 38 C.F.R. § 3.156(c)(1) by adding section (c)(2), which provides:

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department...[.]  

In the proposed rule, VA explained that section (c)(2) allowed VA to reconsider a decision and retroactively evaluate disabilities in a fair manner, on the basis that a claimant should not be penalized by an administrative deficiency of the government, but limited by the extent to which the claimant had cooperated with VA's efforts to obtain records.  See 70 Fed. Reg. at 35,388.  The clarifying statements in the proposed rule amending 38 C.F.R. § 3.156(c) govern the interpretation of the pre-amendment 38 C.F.R. § 3.156(c).  See Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011).  Either under the pre-amended or amended regulation, a claimant whose claim was reconsidered based on newly discovered service department records could be entitled to an effective date as early as the date of the original claim.  Id.  

The amendments to 38 C.F.R. § 3.156(c) became effective October 6, 2006, after the Veteran's claim which resulted in the grant of service connection for PTSD was received.  Prior to the October 6, 2006 effective date of the amended regulation, there was no limitation on VA's ability to reconsider previously decided claims in light of the submission of new and material service department records.  See Cline v. Shinseki, 26 Vet. App. 18, 23 (2012).  The addition of section (c)(2) was not intended as a clarification of any past practice of VA in limiting reconsideration of claims based on a claimant's lack of cooperation.  Id. at 25.  The amendments were not expressly made retroactive.  Id. at 26. 

In this case, the pre-amendment version of 38 C.F.R. § 3.156(c), which is not impacted by any limitations on its application, is more favorable to the Veteran, and will be applied by the Board.   

The pre-amendment version of 38 C.F.R. § 3.156(c) provides that a former decision will be reconsidered "where new and material evidence consists of a supplemental report from the service department."  Therefore, the Board must consider whether the Veteran's service personnel records constitute "new and material evidence."

For VA purposes, "new" evidence means evidence not previously submitted to agency decision makers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2016).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The credibility of the newly-submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence of record at the time of the final September 1989 rating decision included the following: the Veteran's service medical records, treatment records from the Milwaukee VAMC, and the written statements of the Veteran.  None of these records included the Veteran's service personnel records or documented an incident that occurred at Turkey Run Road during her period of active service.    

After the Veteran filed her claim for PTSD in December 2005 and alleged a history of military sexual trauma in February 2006, the Veteran's service personnel records were associated with the Veteran's claims file in March 2006.  Her service personnel records demonstrate that the Veteran performed Women's Army Corps basic training from August 1962 to November 1962, at which time she was transferred to Fort Gordon, Georgia for additional training in her military occupational specialty.  The Veteran was subsequently stationed at her first and only duty station, Fort Hood, Texas, beginning in February 1963.  Service personnel records show that she was investigated for homosexual activities while stationed at Fort Hood.  They also demonstrate that on May 9, 1963 summary Court Martial charges were submitted by her commanding officer for violation of Article 134 because the Veteran in April 1963 "[h]having received permission from her duty station to leave her place of duty to go to the hospital, she wrongfully proceeded to Turkey Run Road." 

At her February 2011 Board hearing that was conducted in conjunction with her claim for service connection for PTSD, the Veteran testified that she was granted permission to leave her duty station but was taken to "Turkey Run Road" by men who then assaulted her.  

The Board finds that the service personnel records were "new" evidence in that the evidence had not previously been submitted to agency decision makers, and the records are also "material" as they assist in the corroboration of the Veteran's alleged stressor.  The service personnel records show that a recorded incident that involved the Veteran at Turkey Run Road when she was not supposed to be there.  Further, the records indicate that the Veteran she received two Article 15s in April 1963, after having no previous records of convictions or other disciplinary action including company punishment.  These records indicate behavior changes that may constitute credible evidence of the stressor include under 38 C.F.R. § 3.304(f)(5).  Accordingly, the Board finds that the Veteran's service personnel records constituted "new and material evidence" from a "supplemental report from the service department" and warrant reconsideration under the pre-amendment version of 38 C.F.R. § 3.156(c).       

Under the pre-amendment version of 38 C.F.R. § 3.156(c), the Veteran's claim must be reconsidered from the date of the initial November 28, 1988, claim for service connection irrespective of whether those service documents were identifiable by the statements or evidence provided by the Veteran at that time.  Consequently, while the Board may find that VA did not have enough specific information to locate the service personnel records prior to her reports of military sexual trauma in February 2006 that does not preclude the claim from being reconsidered under the former 38 C.F.R. § 3.156 (c)(1), for an earlier effective date.

As service connection for PTSD is being reconsidered since the initial date of claim, the Board must consider when the Veteran's claim for PTSD was filed and when entitlement arose.  The effective date of an award of disability compensation is the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the effective date is the date of claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (b) (West 2014); 38 C.F.R. § 3.400 (b)(2). 

With regard to when the Veteran's initial date of claim was filed, the Board notes that the Veteran filed a claim for "psychiatric problems" on November 28, 1988, which she alleged began in 1963.  While the Veteran did not specifically allege service connection for PTSD at that time, the VA finds that the Veteran's claim for "psychiatric problems" since 1963 reasonably encompasses a claim for PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the United States Court of Appeals for Veterans Claims held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.)  Therefore, unless it is shown that the Veteran's entitlement to service connection arose after November 28, 1988, November 28, 1988 will be the assigned effective date, as the effective date cannot be assigned prior to the initial date of claim.  38 C.F.R. § 3.400 (b)(2). 

The date entitlement arose is the date the criteria for service connection have been met.  As noted above, establishing service connection for PTSD requires (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2016).

In October 2010, a private physician, Dr. J. M. diagnosed the Veteran with PTSD due to trauma in service.  Dr. J. M. stated that the Veteran's PTSD arose at least as early as 1983.  He noted in his report that her symptoms of PTSD dated back "to 1983, when her PTSD-related symptoms caused her to carry a gun to work where she intended to shoot her boss" because he reminded her of one of the CID investigators at Ft. Hood.  The Board finds that this meets the first criteria for service connection, a current diagnosis in accordance with 38 C.F.R. § 4.125 (a).  The physician stated that the Veteran's repeated assaults by male service members following a "well-documented" incident where the Veteran was kissed by another female were the stressors that caused her current PTSD.  The Board finds that this meets the 2nd criteria for service connection for PTSD.  Finally, the Board finds that credible supporting evidence that the claimed in-service stressor occurred has been provided.  This includes the Veteran's statements regarding her assaults (including her testimony regarding sexual assaults that occurred at Turkey Run Road), a June 2007 statement from the Veteran's sister regarding her changes in behavior after the alleged assaults, and the service personnel records indicating an incident that involved the Veteran at Turkey Run Road when she was not supposed to be there and receipt of two Article 15s in April 1963, after having no previous records of convictions or other disciplinary action including company punishment.  

As the evidence establishes the Veteran met the criteria for service connection for PTSD as early as 1983, the Board finds that entitlement for service connection arose at that time.  As service connection cannot be granted prior to the date of claim, the Board finds that an earlier effective date of November 28, 1988, but not earlier, is warranted. 38 U.S.C.A. § 5110 (b) (West 2014); 38 C.F.R. § 3.400 (b)(2)(2016).

To the extent that the Veteran (and her representative) have put forth arguments arguing that post-amendment version of 38 C.F.R. § 3.156(c) should be applied, the Board notes that neither the pre-amendment version nor post-amendment version of 38 C.F.R. § 3.156(c) allow for an effective date earlier than the Veteran's initial date of claim.  See 38 C.F.R. § 3.156(c) (2005, 2016); see also Mayhue, 24 Vet. App. at 279 (2011).  As the Veteran has been granted an earlier effective date to the date her claim was initially received in November 1988, the Board finds that no prejudice has resulted from discussing the Veteran's entitlement to an earlier effective date under the pre-amendment version of 38 C.F.R. § 3.156(c).  Accordingly, the Board finds that an effective date of November 28, 1988, for service connection for PTSD is warranted.  However, the preponderance of the evidence is against the assignment of any earlier effective date.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).



ORDER

Entitlement to an effective date of November 28, 1988, but not earlier, for service connection for PTSD is granted, subject to the laws and regulations governing the payment of VA compensation.


REMAND

Unfortunately, the Board finds that additional development is necessary prior to adjudication of the Veteran's claims for service connection for ischemic heart disease and diabetes mellitus.  The Veteran has contended that these conditions are due to exposure to Agent Orange, or other herbicides, during her period of basic training at Fort McClellan, Alabama, from August 31 to November 19, 1962.  

In June 2012, the Veteran submitted the following statement: "I took part in field trainings at Fort McClellan for approximately six to eight weeks in 1962. The trainings were held out on the rifle range and during the training we were sprayed with something. I don't know what it was because we were not told what it was.  We were told to cover ourselves when they sprayed it."  The Veteran currently receives treatment for ischemic heart disease and diabetes at the Milwaukee VAMC.  The February 2015 Board remand noted that, during the period in question, Fort McClellan was home to the United States Army Chemical School and that pertinent evidence of record indicates that Anniston, Alabama, the town immediately adjacent to Fort McClellan, was a party to multiple law suits involving the contamination of the surrounding area by the Monsanto Chemical Company.  

It was ordered that appropriate development be conducted to attempt to verify the Veteran's exposure to herbicides, including Agent Orange, as well as various other contaminants during her period of service at Fort McClellan, Alabama.  

In May 2015, a response was received from the Armed Forces Pest Management Board (AFPMB) that indicated that research from their literature retrieval system indicated that their records do not document any transportation, use, testing, disposal or storage of Agent Orange, or other tactical herbicides, at Fort McClellan.  The AFPMB indicated that any other herbicide or pesticide exposure would have been to commercial products available through the federal supply system at military installations during the stated period.  

As the Board finds the Veteran's June 2012 statement to be credible, the Board finds that a medical opinion should be obtained that discusses the Veteran's exposure to commercial herbicides or pesticides that would have been available through the federal supply system between August 31 to November 19, 1962.  The Board recognizes that medical opinions were obtained in November 2016; however, these opinions did not address pertinent factual evidence of record, and are inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008);  Accordingly, the Board finds that a new medical opinions regarding the etiology of the Veteran's ischemic heart disease and diabetes mellitus should be obtained.   

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate efforts to obtain a medical opinion regarding the etiology of the Veteran's ischemic heart disease and diabetes mellitus from a different examiner than the examiner that provided the November 2016 medical opinions.  Any additional examination or testing of the Veteran may be conducted, if deemed necessary by the examiner. 

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such a review occurred.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

The examiner is advised that the Veteran is competent to report that she was sprayed with an unknown substance in 1962, and that the absence of contemporaneous medical evidence in the service treatment records should not be a basis for discounting the Veteran's reports.

The examiner is asked to provide the following opinions: 

a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's ischemic heart disease was caused by, or otherwise due to, her period of active service, to include conceded exposure to commercial herbicides or pesticides that would have been available in 1962? 

If providing a negative response, the examiner is asked to discuss the Veteran's June 2012 statement regarding being sprayed with unknown chemical substances between August 31 to November 19, 1962.  The examiner should also discuss the Veteran's reports of "pain or pressure in chest" that was noted as "occasional functional chest wall pain" prior to separation in May 1963. 

b) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's diabetes mellitus was caused by, or otherwise due to, her period of active service, to include conceded exposure to commercial herbicides or pesticides that would have been available in 1962?

If providing a negative response, the examiner is asked to discuss the Veteran's June 2012 statement regarding being sprayed with unknown chemical substances in between August 31 to November 19, 1962.

2. After completion of the above, and after undertaking any other development it deems necessary, the AOJ should review the entire record, and readjudicate the claim.  If the benefits sought on appeal are denied, the AOJ should provide the Veteran and her representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


